UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6262


THOMAS M. FAIR, JR., also known as Thomas Marvin Fair, also
known as Thomas Marvin Fair, Jr.,

                Plaintiff - Appellant,

          v.

BRIAN P. STIRLING, Director of the South Carolina Department
of Corrections; MICHAEL MCCALL, Division Director of
Operations at the South Carolina Department of Corrections;
DENNIS BUSH; JAMES SLIGH; PREA COMMITTEE MEMBERS; R. HILTON;
WILLIE DAVIS; THOMAS COMMANDER; STEVEN NOLAN, individually and
in his/her official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:14-cv-04882-RMG)


Submitted:   July 21, 2015                   Decided:   July 23, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Marvin Fair, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Thomas Marvin Fair, Jr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.    We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.      Fair v. Stirling,

No. 6:14-cv-04882-RMG (D.S.C. Feb. 4, 2015). We deny Fair’s motion

for appointment of counsel, and we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                            AFFIRMED




                                2